


Exhibit 10(a)(3)


AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement is made and effective as of February 6,
2014, by and between John B. Griffith (hereinafter “Executive”), and 1st Source
Corporation, an Indiana corporation (hereinafter “Employer”).
WHEREAS, Executive is currently employed as the Secretary and General Counsel of
Employer and the Executive Vice President, Secretary and General Counsel of
Employer’s subsidiary, 1st Source Bank (hereinafter “Bank”) pursuant to that
certain Employment Agreement dated as of January 1, 2008; and
WHEREAS, Executive and Employer have agreed to amend the Employment Agreement as
provided below.
NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in the Agreement and this Amendment, Executive and Employer
hereby agree that Section 13 of the Employment Agreement is hereby amended in
its entirety as follows:
“13.    Possible Reduction in Payments
In the event that any payment or benefit received or to be received by Executive
pursuant to this Agreement, pursuant to another compensation or benefit program
or otherwise ("Payments") would (a) constitute a "parachute payment" within the
meaning of Section 280G of the Code and (b) but for this Section 13, be subject
to the excise tax imposed by Section 4999 of the Code ("Excise Tax"), then such
Payments shall either be (i) provided in full pursuant to the terms of this
Agreement and any other plan, program or applicable agreement, or (ii) provided
as to such lesser extent which would result in no portion of such Payments being
subject to the Excise Tax ("Reduced Amount"), whichever of the foregoing
amounts, taking into account the applicable federal, state and local income,
employment and other taxes and the Excise Tax (including, without limitation,
any interest or penalties on such taxes), results in the receipt by Executive,
on an after-tax basis, of the greatest amount of payments and benefits provided
for hereunder or otherwise, notwithstanding that all or some portion of such
Payments may be subject to the Excise Tax.
Unless the Employer and Executive otherwise agree in writing, any determination
required under this Section 13 shall be made by independent tax counsel
designated by the Employer and reasonably acceptable to Executive ("Independent
Tax Counsel), whose determination shall be conclusive and binding upon Executive
and the Employer for all purposes. For purposes of making the calculations
required under this Section 13, Independent Tax Counsel may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code; provided that Independent Tax Counsel shall assume
that Executive pays all taxes at the highest marginal rate. The Employer and
Executive shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section 13. The Employer shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section 13. In the event that Section 13(b)(ii) above
applies, then the Payments (including the accelerated vesting of equity
compensation awards) otherwise to be received by Executive shall be eliminated
or reduced in such order as produces the most favorable economic effect to the
Executive until the value (as calculated by




--------------------------------------------------------------------------------




Independent Tax Counsel in accordance with the provisions of Sections 280G and
4999 of the Code) of the amounts payable or distributable to the Executive
equals the Reduced Amount.
In the event the Internal Revenue Service adjusts the computation of the
Independent Tax Counsel under this Section 13 so that the Executive did not
receive the greatest net benefit, the Employer shall reimburse the Executive for
the full amount necessary to make the Executive whole, plus a market rate of
interest, as determined by the Employer, within 30 days after such adjustment.”
Except as provided herein, the terms of the Employment Agreement shall continue
in full force and effect.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the day and year first written above.
/s/ John B. Griffith
John B. Griffith





1st SOURCE CORPORATION
By:
/s/ Christopher J. Murphy III
 
Christopher J. Murphy III
 
Chairman of the Board, President
 
and Chief Executive Officer





